Citation Nr: 0605218	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, 
diagnosed as chondromalacia and degenerative joint disease of 
the left knee, status post surgical repair of infrapatellar 
tendon rupture, and claimed as secondary to 
service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Following completion of 
evidentiary development ordered by the Board in July 2003, in 
January 2005 the Board reopened the previously denied claim 
of entitlement to service connection for a left knee disorder 
claimed as secondary to service-connected right knee 
disability and remanded the reopened claim for additional 
evidentiary development, which has been completed.  


FINDING OF FACT

The veteran's left knee disability is not related to active 
duty, nor is the left knee disability proximately due to, or 
the consequence of, the right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability, claimed as secondary to service-connected right 
knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 3.307, 3.309 
(2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Basically, service connection is granted with evidence of: 
(1) a current disability; (2) some injury or incident in 
service giving rise to current disability; and (3) causal 
nexus between the two.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005); Pond v. West, 12 Vet. App. 
341 (1999).  Service connection also is granted for any 
disease or disorder diagnosed after discharge with evidence 
of occurrence in service. 38 C.F.R. § 3.303(d) (2005).  
Service connection also may be granted on a presumptive basis 
with evidence of manifestation of arthritis to a compensable 
degree (10 percent or higher) within a year after discharge, 
even without evidence of diagnosis thereof in service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection also is granted under 38 C.F.R. § 3.310(a) 
(2005) where a disability is proximately due to, or the 
result of, service-connected disability (secondary service 
connection).  Where a service-connected disability aggravates 
another condition, the veteran shall be compensated for the 
degree of disability - but only that degree - exceeding the 
degree of disability pre-aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 

The record presents evidence of current left knee disability.  
This criterion for service connection is not at issue.  The 
most recent diagnosis, as found in the March 2005 VA 
compensation and pension orthopedic (C&P) examination report, 
is chondromalacia and degenerative joint disease of the left 
knee, status post surgery for left infrapatellar tendon 
rupture.  

The record does not show, and the veteran does not contend, 
that an injury or other incident pertinent to the left knee 
occurred during active duty.  Nor does any post-service 
medical evidence indicate onset of the present left knee 
disability during active service.  Based on such negative 
evidence, the record does not support service connection on a 
basis of direct causation.  Further, with no medical evidence 
to date as to manifestation of arthritic changes in the left 
knee within the presumptive period, service connection is 
precluded on that basis.  

The sole remaining basis for consideration is secondary 
service connection.  One basis for the claim for secondary 
service connection is that the veteran's present left knee 
disability is the culmination of chronic physical stress on 
that knee due in large part to instability due to the 
service-connected right knee disability.  The veteran has 
reported, in particular, a 1997 incident in which he became 
unstable and fell down a flight of stairs, injured his left 
knee, and underwent an infrapatellar tendon rupture repair in 
the left knee.  During the March 2005 C&P examination, he 
reported he suffered another fall about three years 
previously while climbing up stairs and re-injured the left 
knee.       

Whether or not a claimed disability is etiologically related 
to, or is caused by, a service-connected disability is, in 
essence, a medical, and not a legal or adjudicative, issue.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of, or 
may be readily recognized by, lay persons; it is not 
competent to prove a matter requiring medical expertise, such 
as to diagnosis or causation.).  

The record presents two pieces of evidence on the issue of 
etiology.  The Board finds that the preponderance of the 
evidence disfavors the claim, as explained below.  As such, 
it does not employ the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005). 

First, Dr. Kilgore, a private orthopedist -- who reportedly 
treated the veteran from October 1997 to February 1998 for 
the repair of a ruptured left patellar tendon incurred in the 
1997 fall -- said in May 2000, in pertinent part:  

The [veteran] has stated that the reason for 
his fall was that his (R) knee, which was weak 
and painful, had given way.  

Although we did not discuss this in detail at 
the time of his initial evaluation, this 
certainly seems very plausible, as his (R) knee 
has been a problem and continues to be so to 
this day.  

In this case, the injury to the (L) knee is a 
direct result of the problem with the (R) knee.

Dr. Kilgore summarily concludes that a basis for secondary 
service connection exists, but does not provide specific 
reasons to support the third sentence quoted above.  The 
first sentence essentially is a memorialization of the 
veteran's accounting as to how the 1997 fall occurred.  The 
second sentence contains Dr. Kilgore's characterization of 
the veteran's accounting of the circumstances of his fall as 
"very plausible," apparently on the basis that the 
veteran's right knee had been, and continues to be, "a 
problem." Service connection has long been in effect for a 
right knee disability.  See May 1955 rating decision.  The 
Board does not dispute the veracity of the veteran's 
statement that he suffered a fall in 1997; nor does it 
dispute the plausibility of his accounting as to how he 
injured his knee in 1997.  It certainly is conceivable that 
right knee disability could make a person more vulnerable to 
falls.  This does not necessarily lead to a conclusion, 
however, that the 1997 fall was, in fact, due to the service-
connected right knee disability.

More specifically, first, a literal reading of Dr. Kilgore's 
report is that the the 1997 infrapatellar tendon rupture 
itself -- that is, the "injury" - was caused by the right 
knee disability based on the veteran's accounting as to why 
and how he fell in 1997.  (The Board finds it reasonable to 
conclude the term "injury" therein refers to the 1997 
incident, as there is no indication that Dr. Kilgore ever 
treated him until after the 1997 fall, and because the 
question posed to him by the veteran apparently was whether 
the 1997 injury is the cause of his left knee condition as of 
2000.)  To that extent, Dr. Kilgore's report, notwithstanding 
the conclusory third sentence, holds probative value, given 
that Dr. Kilgore apparently began treating the veteran after 
the 1997 tendon rupture injury.  

Dr. Kilgore does not, however, address the relevance of post-
service, pre-1997 history of injury to the left knee.  Such 
history - which includes evidence that the veteran injured 
his left knee in 1981 playing softball -- is addressed to 
some extent by a C&P examiner in the March 2005 report, 
although the veteran apparently disputes the accuracy of 
history to some extent.  For instance, he stated during the 
2005 C&P examination that a 1978 private medical report 
documenting a left knee injury is inaccurate, and that a 1970 
motorcycle accident did not result in left knee injury, 
apparently without further explanation.   

Even so, clinical evidence indisputably documents 
degenerative changes in the left knee as long ago as in 1975 
(see April 1975 VA X-ray report documenting osteophyte 
formation involving the peripheral aspect of the lateral 
tibial plateau).  Other subsequent medical history includes a 
1981 diagnosis of mild chondromalacia in the left knee.  See 
June 1981 C&P examination report.  

Moreover, while the Board acknowledges the veteran's current 
focus is on the 1997 injury -- as he apparently believes it 
would not have occurred but for the right knee disability - 
the Board cannot ignore that the veteran himself reported, 
for instance, that he injured his left knee playing softball 
in 1978, more than two decades after discharge.  See June 
1978 report of Mackey Orthopedic Associates, P.A.  Even 
though he presently disputes the accuracy of history as to 
various documented prior injuries, the fact remains that 
multiple clinical records document degenerative changes in 
the left knee that began many years ago and the veteran's 
contemporaneous reports of sport-related injury, long before 
he filed his original (1981) secondary service connection 
claim.  A June 1981 C&P examination included X-ray studies 
that revealed irregularity of the lateral margin of the left 
patella, which the doctor stated could be due to an "old 
injury."  This statement, in the absence of evidence of left 
knee injury in service, seems to be consistent with reported 
history as to injuries that could have occurred through 
repeated physical activity, like playing sports in the 1970s.  

In this connection, the Board is aware that the veteran 
apparently was active long before the 1970s.  The 1955 rating 
decision indicates the veteran played football in the 1940s, 
before service, and engaged in physical training in service.  
In fact, service connection for the right knee disability was 
based on an in-service (1953) injury in which the veteran 
fell, twisted the right knee, and dislocated the patella.  
See 1955 rating decision.  Such history could present the 
possibility that a bilateral knee problem could have had its 
onset, for the purposes of this claim, in service or within 
the presumptive period.  Nonetheless, a medical examination 
report dated in June 1955, months after discharge, documents 
normal clinical evaluation for the musculoskeletal system; 
therein, the veteran reported history, even that unrelated to 
the legs and that from childhood, but nowhere therein did he 
report a left knee problem.  The earliest clinical evidence 
of left knee abnormality was decades after discharge (see 
1975 X-ray report).  Such negative evidence does not support 
the proposition that the present left knee disability could 
have had its onset in service.     
 
Based upon a review of the veteran's medical history as 
documented in the claims file and as discussed above, and a 
physical examination of the veteran, the C&P examiner 
concluded in March 2005:

It is not possible to relate the left knee 
condition to the right knee condition without 
resorting to speculation.  This is because of 
the history of the presence of prior abnormality 
noted after the service and before the history 
of falls.  Also, the veteran had injury 
reported, playing softball in 1981, and falling, 
by itself, can be related to many factors and 
can happen without a specific reason.

The C&P opinion is unfavorable to the claim.  Moreover, even 
if, for the purposes of argument, the Board were to discount 
the probative value of the C&P examiner's statement that 
falls could be caused due to various factors and, instead, 
weigh more heavily the veteran's accounting that weakness in 
his right knee caused the 1997 fall, the record would still 
lack a positive, non-conclusory medical opinion on a link 
between the right and left knee disabilities.  The C&P 
examiner has stated, in effect, that he cannot give such an 
opinion because to do so would be conjectural in light of 
pertinent medical history between discharge and the 1997 
injury inconsistent with the veteran's allegation that 1997 
fall is what caused his present disability.  Speculative or 
conjectural opinions as to causation are not persuasive.  See 
38 C.F.R. § 3.102 (2005); see also Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative to be medical nexus evidence 
to well-ground a cause-of-death claim).  And, while the third 
sentence quoted from Dr. Kilgore's report admittedly is 
worded unequivocally, that does not make the statement 
persuasive when he completely fails to address significant, 
material history pre-1997.  Indeed, Dr. Kilgore himself does 
not state, and the record otherwise does not indicate, that 
he was fully aware of pertinent history dating decades before 
he began treating the veteran.    

The Board also has considered this claim from another 
perspective.  Specifically, even if the Board were to de-
emphasize injuries in and after 1997 and focus on the long 
history of documented left knee disability post service, and 
consider the possibility that the left knee disability is the 
culmination of gradual deterioration due to right knee 
disability, the record still lacks a reliable etiology 
opinion.  Again, the Board does not find Dr. Kilgore's 
statement sufficient.  Not only does he conclusorily opine as 
to a secondary link, he completely fails to address the 
relevance, or not, of pre-1997 medical history.  Nor does a 
careful review of the surgical and post-surgical hospital 
records bearing Dr. Kilgore's name as the surgeon who 
performed the tendon rupture repair, nor Dr. Kilgore's post-
surgical follow-up treatment records, reveal a discussion of 
pertinent pre-1997 history or etiology based on secondary 
service connection.     

Based on the foregoing, the Board concludes that the 
preponderance of the evidence disfavors the claim.  It does 
not apply the benefit-of-reasonable doubt rule.

II.  Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

During the appeal period, the RO sent the veteran three 
content-complying notice letters.  The June 2001, November 
2003, and January 2005 letters notified the veteran of the 
basic criteria governing a service connection claim, 
including secondary service connection.  He was told that 
service connection could be had with evidence, and in 
particular, medical evidence, that shows his present 
disability was caused or aggravated by a service-connected 
disability.  He was also told that, if he identifies the 
sources of evidence pertinent to the claim, then VA would 
assist him in obtaining records from such sources, but that 
the responsibility to substantiate the claim ultimately lies 
with a claimant.  The 2005 letter explicitly asked him: "If 
you have any evidence in your possession that pertains to 
your appeal, please send it to us."  Through this inquiry, 
and as well, citation of 38 C.F.R. § 3.159 in the Statement 
of the Case (SOC) and August 2005 Supplemental SOC (SSOC), 
the RO notified the veteran of the "fourth element."  

The Board acknowledges that full section 5103(a) notice was 
given during the appeal period, after the issuance of the 
unfavorable rating decision upon which this appeal is based.  
The Board finds no prejudicial error resulted as a result of 
this timing defect.  The Pelegrini Court explicitly stated 
that, notwithstanding the requirement that a valid notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full section 5103(a) 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Court 
recognized that a case-by-case evaluation might be warranted 
at times.  

Through multiple notices, SOC, SSOCs, and rating actions, the 
veteran had full notice of what proof his claim requires and 
why the claim remains denied.  Even after he was notified of 
a 60-day opportunity to further comment on the claim through 
the issuance of the most recent SSOC, by which date he had 
notice of all four elements, no additional medical evidence 
was submitted.  He did not specifically claim that VA failed 
to comply with section 5103(a) notice requirements, or that 
he has any evidence in his possession required for full and 
fair adjudication of this claim.  See Mayfield v. Nicholson, 
19 Vet. App. 203 (2005).  Rather, his representative 
submitted additional argument, and in October 2005, stated 
that the claim is ready for Board consideration.  Thus, the 
Board does not find prejudicial error with respect to the 
timing or even the substantive content of the notice in this 
case. 

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes private and VA medical records (including the 1997 
surgery records and subsequent treatment notes of Dr. 
Kilgore), C&P examination findings appropriate to an 
evaluation of this claim, and the veteran's and his wife's 
written statements and hearing testimony.  The Board's prior 
development directives were completed.  The veteran has not 
reported existence of additional, missing evidence, be it in 
the custody of the government or private entities, despite 
notice he can do so.  Based upon the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.     

     
ORDER

Service connection for left knee disability, claimed as 
secondary to service-connected right knee disability, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


